Citation Nr: 0636433	
Decision Date: 11/22/06    Archive Date: 11/28/06

DOCKET NO.  02-12 015	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Seattle, Washington


THE ISSUE

Entitlement to an effective date earlier than January 16, 
1997 for the grant of service connection for post-traumatic 
stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. Hager, Associate Counsel

INTRODUCTION

The veteran had active service from January 1968 to January 
1971.

This matter comes before the Board of Veterans' Appeals 
(Board) from a September 2001 rating decision, which denied 
the veteran's claim for an earlier effective date for the 
grant of service connection for PTSD.  The veteran filed a 
notice of disagreement (NOD) in September 2001 and the RO 
issued a statement of the case (SOC) in August 2002.  The 
veteran filed a substantive appeal in August 2002.  

After the veteran testified during  an April 2004 Travel 
Board hearing before the undersigned Veterans Law Judge (VLJ) 
of the Board, the Board in October 2004 remanded the claim 
because the veteran had requested a RO hearing but one had 
not been held.  In an October 2005 memorandum, the veteran 
through his representative indicated that he no longer 
desired such a hearing.

FINDINGS OF FACT

1. All notification and development action needed to fairly 
adjudicate the claim on appeal has been accomplished.

2.  The veteran's original February 1971 claim for service 
connection for a nervous condition was denied in May 1971; 
although notified of the decision and his procedural and 
appellate rights, the veteran did not initiate an appeal. 

3.  Although the April 11, 1980 addition to the rating 
schedule of a specific provision for evaluating PTSD is a 
liberalizing provision, the first diagnosis of, and the first 
claim for service connection for, PTSD were not until many 
years later.

4.  In January 1997, the veteran first filed claim for 
service connection for PTSD.  Based, in part, on a September 
1997 diagnosis of PTSD, the RO subsequently granted that 
claim, awarding service connection effective January 16, 1997 
(the date of the claim for that benefit).

5.  Prior to January 16, 1997, there was no pending claim 
pursuant to which service connection for PTSD could have been 
granted.


CONCLUSION OF LAW

The claim for an effective date earlier than January 1, 1997, 
, for the award of service connection for the cause of the 
veteran's death is without legal merit.  38 U.S.C.A. §§ 5110, 
7104(c) (West 2002); 38 C.F.R. §§ 3.114, 3.151, 3.155, 3.400 
(2006).

REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duties to Notify and Assist

In November 2000, the Veterans Claims Assistance Act of 2000 
(VCAA) was signed into law.  See 38 U.S.C.A. §§ 5100, 5102, 
5103, 5103A, 5107 (West 2002). To implement the provisions of 
the law, VA promulgated regulations codified at 38 C.F.R. §§ 
3.102, 3.156(a), 3.159, 3.326(a) (2006).  The VCAA and its 
implementing regulations essentially include, upon the 
submission of a substantially complete application for 
benefits, an enhanced duty on the part of VA to notify a 
claimant of the information and evidence needed to 
substantiate a claim, as well as the duty to notify the 
claimant what evidence will be obtained by whom. 38 U.S.C.A. 
§ 5103(a); 38 C.F.R. § 3.159(b). In addition, they define the 
obligation of VA with respect to its duty to assist a 
claimant in obtaining evidence. 38 U.S.C.A. § 5103A; 38 
C.F.R. 3.159(c).  Subsequent judicial decisions have 
clarified the duties to notify and assist imposed by the 
VCAA, to include Pelegrini v. Principi, 18 Vet. App. 112 
(2004), Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd 
on other grounds, 444 F.3d 1328 ((Fed. Cir. 2006) and, most 
recently, Dingess/Hartman v. Nicholson, 19 Vet. App. 473 
(2006).

In the present appeal, the appellant and his representative 
have been notified of the basis for the denial of his claim, 
and have been presented a number of opportunities to present 
argument and evidence in support of the claim.    The RO also 
obtained all potentially relevant records such as the records 
of the veteran's treatment shortly after service from the VA 
Medical Center (VAMC)  in Battle Creek, Michigan. The Board 
finds that these actions are sufficient to satisfy any duties 
to notify and assist owed the veteran with regard to this 
claim, which, as explained below, lacks legal merit, and 
thus, to which the duties to notify and assist required by 
the VCAA are not applicable.  See Mason v. Principi, 16 Vet. 
App. 129, 132 (2002).

II. Analysis

Under the applicable criteria, the effective date for a grant 
of service connection is the date of receipt of the claim or 
date entitlement arose, whichever is later.  38 U.S.C.A. § 
5110(a); 38 C.F.R. § 3.400.  If a claim is received within 
one year after separation from service, the effective date 
for the grant of service connection is the day following 
separation from service; otherwise, it is the date of receipt 
of the claim or the date entitlement arose, whichever is 
later. 38 C.F.R. § 3.400(b)(2).

A specific claim in the form prescribed by VA must be filed 
in order for benefits to be paid or furnished to any 
individual under the laws administered by VA. 38 U.S.C.A. § 
5101(a); 38 C.F.R. § 3.151(a).  Any communication or action, 
indicating an intent to apply for one or more benefits under 
the laws administered by VA, from a claimant, his duly 
authorized representative, or a person acting as next friend 
who is not sui juris may be considered an informal claim.  
Such informal claim must identify the benefit sought.  Upon 
receipt of an informal claim, if a formal claim has not been 
filed, an application form will be forwarded to the claimant 
for execution. If received within one year from the date it 
was sent to the claimant, it will be considered as filed as 
of the date of receipt of the informal claim. 38 C.F.R. § 
3.155(a).

In this case, the veteran seeks an award of service 
connection for PTSD prior to January 16, 1997, the effective 
date assigned by the RO based on the date of receipt of the 
claim for that benefit.   However, the Board finds no legal 
basis for the assignment of an effective date for this award 
prior to that date.

The basic facts of this case are not in dispute.  The veteran 
applied for service connection for a nervous condition in 
February 1971, within a year after separation from service, 
and that claim was denied in May 1971.  The denial noted that 
there was no indication of a nervous condition in the 
December 1970 discharge examination was negative for a 
psychiatric disorder and that the Battle Creek VAMC records 
from shortly after service indicated that he suffered brain 
damage at birth and had a convulsive disorder by the time he 
was four years old.  Although notified of the decision and 
his procedural and appellate rights, the veteran did not 
appeal.  

The next claim that the veteran filed was in October 1989, 
for nonservice-connected pension benefits; the veteran also 
then sought service connection for sleep apnea, for 
osteoarthritis, and for ankle problems.  He did not note PTSD 
or any psychiatric disorder at that  time. The service 
connection and nonservice-connected pension claims were 
denied, the veteran filed a NOD, and the RO issued a February 
1990 SOC, but the veteran did not file a substantive appeal 
and the appeal was therefore not perfected.  

The next communication received by the RO from the veteran 
was his January 16, 1997 claim for service connection for 
PTSD.  That claim was subsequently granted, with the date of 
the claim being the effective date.  Significantly, the first 
adjudication of the claim was a June 1997 denial based on the 
absence of a confirmed diagnosis of PTSD in accordance with 
the applicable regulations.  See 38 C.F.R. §§ 3.304(f), 
4.125(a).  The claim was subsequently granted in December 
1997 after the veteran was diagnosed with PTSD on September 
1997 VA examination.

Although the veteran and his representative argued in the 
NOD, substantive appeal, and at the Travel Board hearing and 
elsewhere that the effective date of the grant of service 
connection for PTSD should be earlier because the veteran has 
had PTSD since service but it was not properly diagnosed, 
there is no legal basis for such a determination.  The 
veteran did not file a claim for PTSD within a year after 
separation of service.  His first claim for service 
connection for PTSD was filed in January 1997, twenty-six 
years later.  The claim that the veteran did file within a 
year of separation from service was for service connection 
for a nervous disorder.  This claim cannot provide a basis 
for an earlier effective date for service connection for PTSD 
because it is not a claim for service connection for PTSD.  
In any event,  although he was properly notified of the 
decision and his procedural and appellate rights, the veteran 
did not appeal the denial.  As the decision became final (see 
38 U.S.C.A. § 7105(c) (West 2002) and 38 C.F.R. §§ 3.104(a), 
20.302(a), 20.1103 (2006)), the claim filed in February 1971 
is considered finally resolved.  Thus, even if the nervous 
condition for which service connection was denied in May 1971 
were considered the same disability as the veteran's current 
PTSD (first diagnosed in September 1997)-and there is no 
specific medical evidence to that effect-there still 
wouldn't be a basis for a grant of an earlier effective date 
for PTSD on these facts.  

Moreover, as indicated above, between the finally resolved 
February 1971 claim and the January 1997 claim that 
culminated in the grant of service connection, the record 
reflects no formal or informal claim that could warrant 
assignment of an earlier effective date in this appeal.  
During this time frame, the veteran's only  formal claim was 
filed in October 1989, and that claim made no mention of PTSD 
or any psychiatric disorder.  There also is no other document 
filed during that time frame that could be considered an 
informal claim for service connection for PTSD.

To the extent that the veteran argues that he is entitled to 
an earlier effective date based on April 11, 1980 the change 
in the law identifying PTSD as a specific disorder for which 
service connection may be granted, this argument is without 
merit.  See 38 C.F.R. §§ 3.114 (providing that certain 
liberalizing laws may support the assignment of an earlier 
effective date, for up to one- year prior to the date of 
receipt of such request), and 3.400(p) (also concerning 
earlier effective date claims involving a liberalizing law or 
regulation).  38 C.F.R. § 3.400(p) directs that the effective 
dates for evaluations based upon changes of law or Department 
of Veterans Affairs issue are governed by 38 C.F.R. § 3.114.  
Under 38 C.F.R. § 3.114(a), where compensation is awarded due 
to a liberalizing law, the effective date of such award 
cannot be earlier than the effective date of the liberalizing 
law.  See also 38 U.S.C.A. § 5110(g) (West 2002).

In order for a claimant to be eligible for a retroactive 
payment under the provisions of this regulation, the evidence 
must show that the claimant met all eligibility criteria for 
the liberalized benefit on the effective date of the 
liberalizing law or VA issue, and that such eligibility 
existed continuously from that date to the date of claim or 
administrative determination of entitlement (emphasis added).  
The provisions of this section are applicable to original and 
reopened claims, as well as claims for increase.  38 C.F.R. § 
3.114(a)(3) further provides that where a claim is reviewed 
at the request of the claimant more than one-year after the 
effective date of the law or VA issue (as in the instant 
case), benefits may be authorized for a period of one-year 
prior to the date of receipt of such request.

Also, pursuant to VAOPGCPREC 26-1997, the addition of PTSD as 
a diagnostic code to the schedule for rating mental 
disorders, effective April 11, 1980, constitutes a 
"liberalizing VA issue" for purposes of 38 C.F.R. § 3.114(a).  
The general counsel opinion further emphasizes, however, that 
an earlier effective date cannot be assigned based upon the 
April 1980 liberalizing provision, unless the claimant has 
met all of criteria for service connection for PTSD since 
April 1980, as required under section 3.114(a) (and as 
indicated above).

The Board has considered the claim for an earlier effective 
date in light of the above-cited legal provisions and finds 
that there is no basis for an effective date prior to the 
currently assigned January 16, 1997 date.  While the April 
11, 1980 addition to the rating schedule of a specific 
provision for evaluating PTSD indeed represents a 
liberalizing provision in the instant case, the Board notes 
that the criteria for an earlier effective date of up to one-
year have not been met under 3.114(a)(3).  The competent 
evidence simply does not establish that the veteran met the 
criteria for a grant of service connection for PTSD on the 
April 1980 effective date of the liberalizing VA issue, and 
that such eligibility existed continuously from that date to 
the January 1997 date of claim.  Significantly, moreover, 
there was, at the time of the enactment of the liberalizing 
provision, neither a diagnosis of PTSD nor a claim pursuant 
to which to service connection for that disability could have 
been granted.  Rather, the veteran did not specifically claim 
service connection for PTSD until January 1997, and the first 
evidence a confirmed diagnosis of PTSD is reflected in the 
report of the September 1997 VA examination.  On September 
1997 social and industrial survey taken in connection with 
that VA examination that the only mental health care that he 
received since separation from service was the above-
discussed treatment at the Battle Creek VAMC; those records 
reflect a diagnosis of organic brain syndrome and other 
disorders not related to PTSD.  Thus, no earlier effective 
date is available under the legal provisions involving the 
assignment of effective dates based upon any liberalizing 
changes in law.

As a final note, the Board points out that, in the September 
2001 rating decision, the RO addressed whether there was 
clear and unmistakable error (CUE) in the December 1997 
decision to assign an effective date of January 16, 1997 for 
the grant of service connection for PTSD.  It is not clear 
why the RO analyzed the claim as one based on CUE, because a 
CUE claim must be pled with specificity (see Russell v. 
Principi, 3 Vet. App. 310 (1992) (en banc) and Fugo v. Brown, 
6 Vet. App. 40 (1993)) and the veteran said nothing about CUE 
in his June 2001 statement that he was entitled to back pay 
from 1971 to 1996, which was treated as the claim for an 
earlier effective date.  In any event, to be successful, a 
claim of CUE  must establish  that: (1) either the correct 
facts, as they were known at the time, were not before the 
adjudicator (i.e., more than a simple disagreement as to how 
the facts were weighed or evaluated) or the statutory or 
regulatory provisions extant at the time were incorrectly 
applied; (2) the error must be "undebatable" and of the sort 
"which, had it not been made, would have manifestly changed 
the outcome at the time it was made;" and (3) a determination 
that there was CUE must be based on the record and law that 
existed at the time of the prior adjudication in question.  
Damrel v. Brown, 6 Vet. App. 242, 245 (1994), quoting 
Russell,  3 Vet. App at  313-314 (1992) (en banc).  For the 
reasons explained above, there was no CUE in the December 
1997 rating decision granting service connection for PTSD and 
assigning January 16, 1997, the date of receipt of the claim, 
as the effective date for the grant of service connection.


In sum, the veteran first filed a claim for service 
connection for PTSD in January 1997, and there is no pending 
claim prior to that date (to include the finally resolved 
February 1971 claim for service connection for a nervous 
condition) pursuant to which a service connection for PTSD 
could have been granted-to include in connection with the 
1980 liberalizing provision.  Indeed, as the record does not 
even reflect a diagnosis of PTSD prior to September 1997, 
clearly, January 16, 1997, is the earliest possible effective 
date for the grant of service connection for PTSD, pursuant 
to the applicable legal authority.   The Board emphasizes 
that the pertinent legal authority governing appeals, 
finality, and effective dates is clear and specific, and that 
the Board is bound by such authority.  38 U.S.C.A. § 7104(c).

Under these circumstances, the Board finds that the claim for 
an earlier effective date for the award of service connection 
for PTSD must be denied.  Where, as here, the law, and not 
the evidence, is dispositive, the appeal must be terminated 
or denied as without legal merit.  Sabonis v. Brown, 6 Vet. 
App. 426, 430 (1994). 


ORDER

The claim for an effective date earlier than January 16, 1997 
for the grant of service connection for PTSD is denied.



____________________________________________
JACQUELINE E. MONROE
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


